Name: Council Decision (CFSP) 2019/346 of 28 February 2019 appointing the European Union Special Representative for Human Rights
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  international affairs
 Date Published: 2019-03-01

 1.3.2019 EN Official Journal of the European Union L 62/12 COUNCIL DECISION (CFSP) 2019/346 of 28 February 2019 appointing the European Union Special Representative for Human Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 July 2012, the Council adopted Decision 2012/440/CFSP (1) appointing Mr Stavros LAMBRINIDIS as the European Union Special Representative (EUSR) for Human Rights. The EUSR's mandate is to expire on 28 February 2019. (2) A new EUSR for Human Rights should be appointed for a period of 24 months, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative Mr Eamon GILMORE is hereby appointed as the European Union Special Representative (EUSR) for Human Rights until 28 February 2021. The Council may decide that the EUSR's mandate be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The EUSR's mandate shall be based on the policy objectives of the Union regarding human rights as set out in the Treaty on European Union, the Charter of Fundamental Rights of the European Union as well as the EU Strategic Framework on Human Rights and Democracy and the EU Action Plan on Human Rights and Democracy: (a) enhancing the Union's effectiveness, presence and visibility in protecting and promoting human rights in the world and bringing forward a positive narrative on human rights, in particular by deepening Union cooperation and political dialogue with third countries, relevant partners, business, civil society and international and regional organisations, and through action in relevant international fora; (b) enhancing the Union's contribution to strengthening democracy and institution building, the rule of law, good governance, respect for human rights and fundamental freedoms worldwide; (c) improving the coherence of Union action on human rights and the integration of human rights in all areas of the Union's external action. Article 3 Mandate In order to achieve the policy objectives, the EUSR's mandate shall be to: (a) contribute to the implementation of the Union's policy on human rights, in particular the EU Strategic Framework on Human Rights and Democracy and the EU Action Plan on Human Rights and Democracy, as well as the implementation of Union Guidelines, toolkits and action plans on human rights, including by formulating recommendations in this regard; (b) contribute to the implementation of the Union's positions, as defined by the Council, on promoting compliance with international humanitarian law; (c) contribute to the implementation of the Union's positions, as defined by the Council, on promoting support for international criminal justice, in particular Council Decision 2011/168/CFSP (2) on the International Criminal Court; (d) help establish a stronger European voice through dialogues on human rights with governments in third countries and international and regional organisations, as well as with civil society organisations and other relevant actors in order to ensure the effectiveness and the visibility of the Union's human rights policy; lead important human rights dialogues with third countries; (e) contribute to better coherence and consistency of the Union's policies and actions in the areas of protection and promotion of human rights, in particular by providing input to the formulation of relevant policies of the Union; (f) contribute, in consultation with Member States, to the better coherence and consistency of the Union's positions referred to in points (b) and (c). Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and its relevant departments in order to ensure coherence and consistency in their respective work in the area of human rights. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the EUSR's mandate for the period from 1 March 2019 to 28 February 2021 shall be EUR 2 100 270,50. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, the institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the sending Member State, the sending institution of the Union or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS, respectively, and shall carry out their duties and act in the interest of the EUSR's mandate. 4. The EUSR's staff shall be co-located within the relevant EEAS departments or Union delegations in order to ensure coherence and consistency of their respective activities. Article 7 Security of EU classified information The EUSR and the members of the EUSR's team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (3). Article 8 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and the diplomatic representations of Member States, as appropriate, shall provide logistical support to the EUSR. Article 9 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSR's mandate and on the basis of the security situation in the area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures governing the management of the secure movement of personnel to, and within, the area of responsibility, as well as the management of security incidents and providing for a contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance, as required by the conditions in the area of responsibility; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the area of responsibility, based on the risk ratings assigned to that area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress reports and the report on the implementation of the mandate. Article 10 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties, in particular the Working Party on Human Rights, as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 11 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Member States and the Commission, as well as other EUSRs, as appropriate. The EUSR shall provide regular briefings to Member States' missions and Union delegations. 2. In the field, close liaison shall be maintained with the relevant Member States' Heads of Mission, the Heads of the Union delegations, as well as with Heads or Commanders of Common Security and Defence Policy missions and operations and other EUSRs, as appropriate. They shall make every effort to assist the EUSR in the implementation of the mandate. 3. The EUSR shall also liaise and seek complementarity and synergies with other international and regional actors at Headquarters level and in the field. The EUSR shall seek regular contacts with civil society organisations both at Headquarters level and in the field. Article 12 Review The implementation of this Decision and its consistency with other contributions from the Union shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with regular progress reports and a comprehensive mandate implementation report by 30 November 2020. Article 13 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2019. Done at Brussels, 28 February 2019. For the Council The President G. CIAMBA (1) Council Decision 2012/440/CFSP of 25 July 2012 appointing the European Union Special Representative for Human Rights (OJ L 200, 27.7.2012, p. 21). (2) Council Decision 2011/168/CFSP of 21 March 2011 on the International Criminal Court and repealing Common Position 2003/444/CFSP (OJ L 76, 22.3.2011, p. 56). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).